United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, New Richmond, WI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-787
Issued: June 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2007 appellant filed a timely appeal from a December 27, 2006 decision
of the Office of Workers’ Compensation Programs’ decision, adjudicating his schedule award
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has any permanent impairment causally related to his
accepted medical conditions which entitle him to a schedule award.
FACTUAL HISTORY
On May 29, 2002 appellant, then a 52-year-old maintenance worker, filed a traumatic
injury claim alleging that on May 23, 2002 he sustained an injury to his right elbow, right knee
and lower back when he fell while loading a vehicle onto a trailer. The Office accepted his claim
for lumbar subluxations at L4 and 5. The Office subsequently accepted a temporomandibular

joint (TMJ) disorder of the jaw, as causally related to the May 23, 2002 employment injury. On
December 27, 2005 appellant filed a claim for a schedule award.
The Office advised appellant that a schedule award is not payable for the back but, if the
accepted back condition caused permanent impairment of a lower extremity, a schedule award
was payable for the lower extremity.
On March 31, 2006 Dr. Benjamin Gulli, an attending orthopedic surgeon, provided
findings on examination and diagnosed a chronic lumbar strain. He stated that appellant had a
six percent impairment of the whole person due to his lumbar spine injury according to Table
15-3 at page 384 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, based on the diagnosis based estimate method for determining impairment. He
stated that the criteria for this impairment rating included muscle guarding, asymmetry of spinal
motion and imaging that revealed abnormality of the lumbar spine.
On October 16, 2006 a district medical adviser stated that there was no evidence of any
lower extremity impairment in Dr. Gulli’s report. There was no objective evidence on physical
examination or magnetic resonance imaging (MRI) scan to establish impairment in a lower
extremity. The district medical adviser stated that appellant had no impairment of the lower
extremities for which a schedule award could be granted.
By decision dated December 27, 2006, the Office denied appellant’s claim for a schedule
award on the grounds that the medical evidence did not establish that he had any permanent
impairment of a scheduled member of the body causally related to his May 23, 2002 employment
injury.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides3 has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.
ANALYSIS
The Office accepted appellant’s claim for lumbar subluxations at L4 and 5 and a TMJ
disorder of the jaw.
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

A.M.A., Guides (5th ed. 2001); Guiseppe Aversa, 55 ECAB 164 (2003).

2

On appeal, appellant contends that he is entitled to a schedule award for his accepted jaw
condition. Section 8107 of the Act specifies bodily members or functions as the upper and lower
extremities, eye or vision and loss of hearing.4 No schedule award is payable for any member,
function or organ of the body not listed in section 8107 or its implementing regulation.5 The
implementing regulation lists the breast, kidney, larynx, lung, tongue, penis, testicle, ovary,
uterus/cervix and vulva/vagina. The Act does not provide for the Office to add organs to the
compensation schedule on a case-by-case basis6 nor does the Board have the power to enlarge
the provisions of either statute or regulation.7 In this case, a schedule award cannot be granted
for any permanent impairment of appellant’s jaw condition because it has not been included
under the Act or regulations as a scheduled member.
Dr. Gulli found that appellant had a six percent impairment of the whole person for his
lumbar spine condition based on the diagnosis based estimate method for determining
impairment. While the A.M.A., Guides provides for impairment to the individual member and to
the whole person, the Act does not provide for permanent impairment for the whole person.8
Therefore, appellant is not entitled to a schedule award for the whole body based on his accepted
conditions. Additionally, neither the Act nor the regulations provide for the payment of a
schedule award for any impairment of the back.9 The Act excludes the back from the definition
of “organ.”10 Appellant is therefore not entitled to a schedule award for impairment to his
lumbar spine. A claimant may be entitled to a schedule award for permanent impairment of an
extremity even though the cause of the impairment originated in the spine.11 However, Dr. Gulli
did not find that appellant had any impairment of his lower extremities as a result of his workrelated back condition.
CONCLUSION
The Board finds that appellant failed to establish that he has any impairment causally
related to his May 23, 2002 employment injury for which he is entitled to a schedule award.

4

5 U.S.C. § 8107.

5

See Janet C. Anderson, 54 ECAB 394 (2003).

6

Id.

7

Id.

8

Phyllis F. Cundiff, 52 ECAB 439 (2001); John Yera, 48 ECAB 243 (1996).

9

See Tomas Martinez, 54 ECAB 623 (2003).

10

5 U.S.C. § 8101.

11

See Tomas Martinez, supra note 9.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 27, 2006 is affirmed.
Issued: June 15, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

